DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed September 3, 2021, have been fully considered but they are not persuasive. 
On page 9 of Remarks, Applicant argues that the amendment to claim 1 overcomes the rejection over Kang et al. (US Publication 2015/0068794). In particular, the Applicant argues that an interface formed between the reinforcing layers and the first and second layers overcomes the prior art.
The Examiner respectfully disagrees with the above assertion. As described in the rejection below, the first and second layers are the plating layers of Kang (See ¶83). An interface is defined between these layers.
4.	Applicant’s arguments, see pages 9-10, filed September 3, 2021, with respect to claim 4 and its depending claims have been fully considered and are persuasive.  The rejection of the aforementioned claims has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al. (US Publication 2015/0068794).
In re claim 1, Kang discloses a multilayer capacitor (100 – Figure 2, ¶35) comprising: 
a capacitor body (110 –Figure 2, ¶37) including first and second surfaces (top and bottom surfaces of 110 – Figure 1) opposing each other, third and fourth surfaces (left and right surfaces of 110  - Figure 1, Figure 2) connected to the first and 5second surfaces and opposing each other in a length direction (Figure 1, Figure 2), and fifth and sixth surfaces (front and back surfaces of 110 – Figure 1) connected to the first and second surfaces (Figure 1), connected to the third and fourth surfaces (Figure 1), and opposing each other, and 
including alternately stacked first internal electrodes (121 – Figure 2, ¶38) and second internal electrodes (122 – Figure 2, ¶38) having dielectric layers (111 – Figure 2, ¶38) interposed 10therebetween and each having one end thereof exposed through a respective one of the third and fourth surfaces (left and right surfaces of 110 – Figure 2); 
first and second conductive layers (131a – Figure 2, ¶49) respectively including first and second connection portions (portions of 131a and 131b on left and right surfaces of 110 – Figure 2) respectively disposed on the third and fourth surfaces of the capacitor body (Figure 2) and respectively 15connected to the first and second internal electrodes (121, 122 – Figure 2), and 
first and second band portions (portions of 131a and 131b on top and bottom surfaces of 110 – Figure 2) respectively extending from the first and second connection portions to respective portions of the first, second, fifth, and sixth surfaces of the capacitor body (Figure 1, Figure 2); and 

and first and second layers (¶22) respectively disposed on the first and second reinforcing layers such that an interface is defined therebetween (¶70-71, ¶83).
In re claim 2, Kang discloses the multilayer capacitor of claim 1, as explained above. Kang further discloses wherein a length of the first and second reinforcing layers (left and right 132 – Figure 2) in the length direction DB1/ 107783583.4 Page 21Docket No.: 123193-8010is longer than a length of the first and second band portions (portions of 131a, 131b on top and bottom surfaces of 110 – Figure 2) in the length direction (Figure 2).
In re claim 3, Kang discloses the multilayer capacitor of claim 1, as explained above. Kang further discloses wherein the first 5and second reinforcing layers (left and right 132 – Figure 2) are further respectively disposed on the first and second connection portions (Figure 2).
In re claim 6, Kang discloses the multilayer capacitor of claim 1, as explained above. Kang further discloses wherein the first and second reinforcing layers (left and right 132 – Figure 2) are further disposed on the first and second connection portions, respectively (Figure 2).
In re claim 7, Kang discloses the multilayer capacitor of claim 1, as explained above. Kang further discloses wherein the first and second layers respectively include first and second plating layers disposed on the first and second conductive layers (131a, 131b – Figure 2) (¶83), respectively, wherein the first reinforcing layer (left 132 – Figure 2) is disposed between the 5first conductive layer (131a – Figure 2) and the first plating layer, and the second reinforcing layer (right 32 – Figure 2) is disposed between the second conductive layer (131b – Figure 2) and the second plating layer (¶83).
In re claim 8, Kang discloses the multilayer capacitor of claim 7, as explained above.  Kang further discloses wherein the first 10and second plating layers comprise first and second nickel (Ni) plating layers disposed on the first and second conductive layers (131a, 131b – Figure 2), respectively, and first and second tin (Sn) plating layers disposed on the first and second nickel plating layers, respectively (¶83).
In re claim 9, Kang discloses the multilayer capacitor of claim 1, as explained above. Kang further discloses wherein the carbon material of the first and second reinforcing layers (left and right 132 – Figure 2) comprises one or more of graphene, carbon nanotubes, and carbon black (¶18).
In re claim 10, Kang discloses the multilayer capacitor of claim 1, as explained above. Kang further discloses the first and second reinforcing layers each includes an 20impact-absorbing binder (32c – Figure 3) comprising an epoxy-based or an acrylic-based binder (¶66).
In re claim 11, Kang discloses a multilayer capacitor comprising: 
a capacitor body (110 – Figure 1, Figure 2) including first internal electrodes (121 – Figure 2) and second internal electrodes (122 – Figure 2) that are alternately stacked with dielectric layers (111 – Figure 2) interposed therebetween; and  
5first and second external electrodes (130a, 130b – Figure 2) disposed on external surfaces of the capacitor body (110 – Figure 2) and respectively connected to the first internal electrodes (121 – Figure 2) and the second internal electrodes (122 – Figure 2), wherein each of the first and second external electrodes has a multi-layer structure including multiple electrically-conductive 10layers (131a, 131b – Figure 2; ¶83: Plating layers) stacked on the external surfaces of the capacitor body (Figure 2), and including a reinforcing layer (left and right 132 – Figure 2) including a carbon material (¶18)and disposed between two of the multiple electrically-conductive layers (¶83; Note the Examiner is taking the plating layer to be one of the multiple electrically-conductive layers) such that an interface is defined therebetween.
In re claim 12, Kang discloses the multilayer capacitor of claim 11, as explained above. Kang further discloses wherein the 15reinforcing layer (left and right 132 – Figure 2) of each of the first and second external electrodes (130a, 130b – Figure 2) further includes an impact-absorbing binder (32c – Figure 3).
In re claim 13, Kang discloses the multilayer capacitor of claim 11, as explained above. Kang further discloses wherein the carbon material (32b – Figure 3) in the reinforcing layer (left and right 132 – Figure 2) of each of the first and second 20external electrodes (130a, 130b – Figure 2) includes one or more of graphene, carbon nanotubes, or carbon black (¶65).
In re claim 14, Kang discloses the multilayer capacitor of claim 11, as explained above. Kang further discloses wherein the reinforcing layer (left and right 132 – Figure 2) of each of the first and second external electrodes (130a, 130b – Figure 2) 25is spaced apart from surfaces of the capacitor body (110 – Figure 2).
In re claim 15, Kang discloses the multilayer capacitor of claim 11, as explained above. Kang further discloses wherein the reinforcing layer (left and right 132 – Figure 2) of each of the first and second external electrodes (130a, 130b – Figure 2) extends from the respective first or second external electrode (130a, 130b –Figure 2) onto 5surfaces of the capacitor body (110 – Figure 2).
In re claim 16, Kang discloses the multilayer capacitor of claim 11, as explained above. Kang further discloses wherein the reinforcing layer (left 132 – Figure 2) of the first external electrode (130a – Figure 2) is spaced apart from the reinforcing layer (right 132 – Figure 2) of the second external electrode (130b – Figure 2).
In re claim 17, Kang discloses a multilayer capacitor comprising: 
a capacitor body (110 – Figure 2) including first internal electrodes (121 – Figure 2) and second internal electrodes (122 – Figure 2) that are alternately stacked with dielectric layers (111 – Figure 2) interposed therebetween;  

first and second reinforcing layers (left and right 132 – Figure 2) disposed on different respective portions of the external surfaces of the capacitor body (110 – Figure 2) 20to be spaced apart from each other (Figure 2), and each including a carbon material (32b – Figure 3, ¶65), and
first and second layers (¶22) respectively disposed on the first and second reinforcing layers such that an interface is defined therebetween (¶70-71, ¶83).
In re claim 18, Kang discloses the multilayer capacitor of claim 17, as explained above. Kang further discloses wherein the first and second reinforcing layers (left and right 132 – Figure 2) directly contact different respective 25portions of the external surfaces of the capacitor body (110 – Figure 2).
In re claim 19, Kang discloses the multilayer capacitor of claim 17, as explained above. Kang further discloses wherein the first and second reinforcing layers (left and right 132 – Figure 2) are respectively disposed on the first and second external electrodes (131a, 131b – Figure 2) to overlay the different respective 5portions of the external surfaces of the capacitor body (110 – Figure 2).
In re claim 20, Kang discloses the multilayer capacitor of claim 17, as explained above. Kang further discloses wherein the first and second internal electrodes (121, 122 – Figure 2) are exposed on respective opposing external surfaces of the capacitor body (110 – Figure 2), and the first and second 10reinforcing layers (left and right 132 – Figure 2) are disposed on the respective opposing external surfaces of the capacitor body (110 – Figure 2).
In re claim 21, Kang discloses the multilayer capacitor of claim 17, as explained above. Kang further discloses wherein the first and second internal electrodes (121, 122 – Figure 2) are exposed on respective opposing 15external surfaces of the capacitor body (left and right surfaces 
In re claim 22, Kang discloses the multilayer capacitor of claim 1, as explained above. Kang further discloses wherein each of the first and second reinforcing layers (left and right 132 – Figure 2) further includes an impact-absorbing binder (32c – Figure 3). 
In re claim 23, Kang discloses the multilayer capacitor of claim 17, as explained above. Kang further discloses wherein each of the first and second reinforcing layers (left and right 132 – Figure 2) further includes an impact-absorbing binder (32c – Figure 3). 





Allowable Subject Matter
Claims 4-5  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the reinforcing layers, which include a carbon material, are disposed between the conductive layers and the conductive resin layers, such that an interface is formed between the layers.
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim 
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art does not teach nor suggest (in combination with other claim limitations) the reinforcing layers are not disposed on the same surface where the external electrodes are connected to the internal electrodes. 
Claims 26-35 are allowed. The prior art does not teach nor suggest (in combination with other claim limitations) the reinforcing layers are disposed between the conductive layers and the conductive resin layers, such that an interface is formed between the layers.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN RAMASWAMY whose telephone number is (571)270-1962. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARUN RAMASWAMY/            Primary Examiner, Art Unit 2848